Exhibit 10.24

EXECUTION VERSION

FIFTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is effective as of the 15th day of July, 2011 (the “Amendment
Effective Date”).

RECITALS

WHEREAS, MATRIX SERVICE COMPANY, a Delaware corporation (the “Borrower”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”)
and as a Lender and Issuing Bank, and the financial institutions therein named
as Lenders, are parties to that certain Second Amended and Restated Credit
Agreement dated as November 30, 2006 (the “Original Credit Agreement”), as it
has been amended by (i) that certain First Amendment to Second Amended and
Restated Credit Agreement dated July 6, 2007 (the “First Amendment”), (ii) that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
February 11, 2009 (the “Second Amendment”), (iii) that certain Third Amendment
to Second Amended and Restated Credit Agreement dated September 24, 2010 (the
Third Amendment”) and (iv) that certain Fourth Amendment to Second Amended and
Restated Credit Agreement dated March 31, 2011 (the “Fourth Amendment”) (the
Original Credit Agreement, as so amended, and as it may be amended, supplemented
or restated from time to time hereafter in accordance with its terms, the
“Credit Agreement”);

WHEREAS, all capitalized terms used but not defined in these Recitals shall have
the meanings assigned to them in the Credit Agreement;

WHEREAS, new direct and indirect Subsidiaries of Borrower have been formed and
the Borrower has requested amendments to certain provisions of the Credit
Agreement, and the Lenders have agreed on the terms and conditions set forth in
this Amendment.

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

1. Incorporation by Reference; Defined Terms. Capitalized terms used but not
defined in this Amendment (including the Recitals) shall have the meanings given
to them in the Credit Agreement. All terms defined in the foregoing Recitals are
incorporated herein by reference.

The term “Loan Documents” is hereby amended to include the Credit Agreement as
amended by this Amendment, all as they may be further amended from time to time
with the consent of the Administrative Agent and, to the extent required by the
Credit Agreement, the Lenders.

The term “Agreement”, as used in the Credit Agreement, is hereby amended to mean
the Credit Agreement as amended by this Amendment and as it may be further
amended from time to time with the consent of the Administrative Agent and, to
the extent required by the Credit Agreement, the Lenders.

The term “Credit Agreement” in all other Loan Documents is hereby amended to
mean the Credit Agreement as amended by this Amendment and as it may be further
amended from time to time with the consent of the Administrative Agent and, to
the extent required by the Credit Agreement, the Lenders.

 

1



--------------------------------------------------------------------------------

2. Amendments. The Credit Agreement is hereby amended as follows:

(a) Exhibit D of the Credit Agreement is hereby replaced with Exhibit D attached
to this Amendment.

(b) Exhibit E of the Credit Agreement is hereby replaced with Exhibit E attached
to this Amendment.

(c) Schedule 3.13 attached to the Fourth Amendment and incorporated into the
Credit Agreement thereby is hereby replaced with Schedule 3.13 attached to this
Amendment.

(d) Section 5.09(a) is hereby amended by adding the following at the end
thereof, before the period: “, which notice shall be accompanied by a revised
Schedule 3.13 prepared by Borrower and containing the information necessary to
cause the representations and warranties of Borrower set forth in Section 3.13
of this Agreement to be true and correct in all material respects on and as of
the date of delivery thereof to the Administrative Agent (each a “Revised
Schedule 3.13”). Schedule 3.13 shall be replaced by any such Revised Schedule
3.13, and the Credit Agreement shall be amended accordingly, upon approval of
such Revised Schedule 3.13 by the Administrative Agent, notwithstanding any
contrary provision of this Credit Agreement.”

(e) Section 5.09(b) is hereby amended by deleting all of the words prior to the
“(i)” and replacing them with the following: “Within the earlier of
(i) forty-five (45) days after the date that any Person becomes a Domestic
Subsidiary as a result of the creation of such Domestic Subsidiary or an
Acquisition permitted by Section 6.04 or otherwise (or such later time as may be
agreed by the Administrative Agent up to thirty (30) days after the end of such
forth-five (45) day period) or (ii) twenty (20) days after demand therefor by
the Administrative Agent,”.

(f) Section 4(a) of the Fourth Amendment is hereby amended by replacing “ninety
(90) days” with “three (3) years”, as and to the extent applicable to the
dissolution of Matrix Service Specialized Transport, Inc., a Pennsylvania
corporation.

3. Effect of this Amendment. Borrower has formed or caused to be formed new
Domestic Subsidiaries, namely PDM Engineering Services, Inc., a Delaware
corporation, MSE Engineering Services, Inc., a Delaware corporation, EDC
Engineering Services, Inc., a Delaware corporation, and Matrix International
Engineering, LLP, a Delaware limited liability partnership (collectively the
“New Domestic Subsidiaries”). Lenders hereby waive the provisions of
Section 5.09 of the Credit Agreement as they apply to the New Domestic
Subsidiaries provided that the conditions set forth in Section 4 of this
Amendment are satisfied. This waiver shall be limited precisely as provided for
herein (including without limitation any time periods specified) and such waiver
shall not be deemed to be a waiver of, amendment to, consent to or modification
of (i) any other term or provision of the Credit Agreement or any of the other
Loan Documents or (ii) any other event, condition, or transaction on the part of
the Borrower or any other Person which would require the consent of the
Administrative Agent or any of the Lenders. This Amendment shall not be deemed
to be a waiver of, amendment to, consent to or modification of any other term or
provision

 

2



--------------------------------------------------------------------------------

of the Credit Agreement or of any term or provision of any of the other Loan
Documents, except as specifically set forth herein, and this Amendment shall not
be deemed to be a waiver of, amendment to, or consent to or modification of any
event, condition, or transaction on the part of the Borrower or any other Person
except as specifically set forth herein.

4. Conditions. This Amendment shall be effective as of the Amendment Effective
Date, provided the following conditions precedent are satisfied:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or facsimile or portable document format (PDF) copies (followed
promptly by originals) unless otherwise specified, each properly executed, each
dated the Amendment Effective Date (or, in the case of certificates of
governmental officials, a recent date before the date of the Amendment) and each
in form and substance satisfactory to Administrative Agent and its legal
counsel:

(i) executed counterparts of this Amendment and all other documents and
instruments requested by Administrative Agent, sufficient in number for
distribution to each Lender and Borrower;

(ii) a certificate of the Secretary of Borrower and the New Domestic
Subsidiaries in a form satisfactory to Administrative Agent, with resolutions in
a form satisfactory to Administrative Agent;

(iii) such other certificates of resolutions or other action, incumbency
certificates and/or other certificates of Authorized Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each officer thereof authorized to act as an Authorized Officer
in connection with this Amendment and the other Loan Documents to which such
Credit Party is a party;

(iv) fully-executed originals of the documents, instruments and agreements
described in Section 5.09(b)(i) and (ii) of the Agreement, as to the following:

 

  (A) PDM Engineering Services, Inc., a Delaware corporation;

 

  (B) MSE Engineering Services, Inc., a Delaware corporation;

 

  (C) EDC Engineering Services, Inc., a Delaware corporation; and

 

  (D) Matrix International Engineering, LLP, a Delaware limited liability
partnership; and

(v) a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Amendment Effective Date) of Conner & Winters, LLP,
counsel for the Borrower and the Subsidiaries, substantially in the form of
Annex 1 attached to this Amendment, and the Borrower hereby requests such
counsel to deliver such opinion;

 

3



--------------------------------------------------------------------------------

(b) Administrative Agent’s receipt of such other assurances, certificates,
documents, and consents as Administrative Agent reasonably may require; and

(c) unless waived by Administrative Agent, Borrower shall have paid all fees,
expenses and disbursements of any law firm or other external counsel for
Administrative Agent to the extent invoiced prior to the date hereof, plus such
additional amounts of such fees, expenses and disbursements as shall constitute
its reasonable estimate thereof incurred or to be incurred by it through the
closing proceedings as to this Amendment (provided that such estimate shall not
thereafter preclude a final settling of accounts between Borrower and
Administrative Agent).

5. Acknowledgment and Ratification; Representations and Warranties. The Borrower
acknowledges and agrees that the Credit Agreement shall remain in full force and
effect as amended hereby. Borrower represents and warrants to the Lenders that
as of the date of execution of this Amendment and as of the Amendment Effective
Date:

(a) the representations and warranties set forth in the Credit Agreement are
true and correct in all material respects as though made on the date hereof,
except to the extent that any of them speak to a different specific date, in
which case they are true and correct as of such earlier date, and for purposes
of this Amendment the representations and warranties contained in subsection
(a) of Section 3.04 shall be deemed to refer to the most recent financial
statements furnished by the Borrower pursuant to clauses (a) and (b) of
Section 5.01;

(b) no Default or Event of Default exists;

(c) neither the Borrower nor any of the Guarantors owns or has any interest in
any “commercial tort claim” (as that term is defined in 12A Okla. Stat. §
1-9-102(a)(13) as of the Amendment Effective Date) that has not been
specifically described in a Security Agreement as part of the collateral
thereunder;

(d) the execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and do not and will
not contravene the terms of any of the Borrower’s organizational documents, any
law or any indenture, loan or credit agreement, or any other material agreement
or instrument to which the Borrower is a party or by which it is bound or to
which it or its properties are subject;

(e) no authorizations, approvals or consents of, and no filings or registrations
with, any Governmental Authority or any other Person are necessary for the
execution, delivery or performance by the Borrower of this Amendment or for the
validity or enforceability thereof, other than routine informational filings
with the SEC and/or other Governmental Authorities;

(f) this Amendment constitutes the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally or
by equitable principles relating to enforceability, and by judicial discretion
regarding the enforcement of or any applicable laws affecting remedies (whether
considered in a court of law or a proceeding in equity); and

 

4



--------------------------------------------------------------------------------

(g) Schedule 3.13 attached hereto is an accurate list of and other information
regarding the Borrower and all Subsidiaries of the Borrower as of the date of
this Amendment, setting forth their respective jurisdictions of organization and
the percentage of the respective capital stock or other ownership interests of
the Subsidiaries owned by the Borrower or other Subsidiaries. All of the issued
and outstanding shares of capital stock or other Equity Interests in such
Subsidiaries have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable.

6. Defaults Unaffected. Except as may be expressly set forth herein, nothing
contained in this Amendment shall prejudice, act as, or be deemed to be a waiver
of any Default or Event of Default or any right or remedy available to
Administrative Agent or any Lender by reason of the occurrence or existence of
any fact, circumstance or event constituting a Default or Event of Default.

7. Governing Law; Miscellaneous. This Amendment shall be governed by the
internal laws of the State of Oklahoma. Unless stated otherwise, (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) this Amendment may
be executed in any number of counterparts with the same effect as if all
signatories had signed the same document, and all of those counterparts must be
construed together to constitute the same document, and (d) this Amendment shall
be effective when it has been executed by the parties hereto and each party has
notified the Administrative Agent by facsimile transmission or telephone that it
has taken such action.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

MATRIX SERVICE COMPANY, a Delaware corporation By:  

/S/ Kevin Cavanah

  Kevin S. Cavanah, Vice President

[SIGNATURE PAGE TO FIFTH AMENDMENT]

 

6



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Lender

and Issuing Bank

By:  

/S/ Tipton J. Burch

  Tipton J. Burch, Senior Vice President

[SIGNATURE PAGE TO FIFTH AMENDMENT]

 

7



--------------------------------------------------------------------------------

WELLS FARGO & CO. successor by merger to

Wachovia Bank, National Association

By:  

/S/ John Munger

  John Munger, Senior Vice President

[SIGNATURE PAGE TO FIFTH AMENDMENT]

 

8



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION By:  

/S/ Daniel Cox

  Daniel L. Cox, Senior Vice President

[SIGNATURE PAGE TO FIFTH AMENDMENT]

 

9



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., successor by merger to LaSalle Bank National Association
By:  

/S/ Tony Shinn

  Tony N. Shinn, Senior Vice President

[SIGNATURE PAGE TO FIFTH AMENDMENT]

 

10



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC. By:  

/S/ Shahrokh Shah

  Shahrokh Shah, Managing Director

[SIGNATURE PAGE TO FIFTH AMENDMENT]

 

11



--------------------------------------------------------------------------------

Exhibit D

List of Existing Guarantees

March 7, 2003 Subsidiary Guaranty:

Matrix Service Inc.

Matrix Service Industrial Contractors, Inc, (f/k/a Matrix Service Mid-Continent,
Inc.)

Matrix Service Inc., an Ontario Canada corporation, a/k/a Matrix Service Inc.
Canada

Hake Acquisition Corp. (no longer in existence)

Hake Group, Inc. (no longer in existence)

Bogan, Inc. (including Fiberspec, a division) (no longer in existence)

Matrix Service Specialized Transport, Inc., f/k/a Frank W. Hake, Inc.

Hover Systems, Inc. (no longer in existence)

I & S, Inc. (no longer in existence)

McBish Management, Inc. (no longer in existence)

Mechanical Construction, Incorporated, a/k/a Mechanical Construction, Inc. (no
longer in existence)

Mid-Atlantic Constructors, Inc. (no longer in existence)

Talbot Realty, Inc. (no longer in existence)

Bish Investments, Inc. (no longer in existence)

I & S Joint Venture, L.L.C. (no longer in existence)

August 10, 2005 Subsidiary Guaranty:

Matrix Service Industrial Contractors Canada, Inc.

Matrix Service Industrial Contractors ULC

February 11, 2009 Subsidiary Guaranty:

Matrix Service ULC, an Alberta unlimited liability corporation

S.M. Electric Company, Inc., a New Jersey corporation

September 24, 2010 Subsidiary Guaranty:

Matrix Service International, LLC, a Delaware limited liability company

March 31, 2011 Subsidiary Guaranty:

Matrix International Holding, LLC, a Delaware limited liability company

Matrix International Construction, LLC, an Oklahoma limited liability company



--------------------------------------------------------------------------------

Exhibit E

List of Existing Security Agreements

March 7, 2003 Pledge and Security Agreements executed and delivered by the
following parties:

Matrix Service Company

Matrix Service Inc.

Matrix Service Inc., an Ontario Canada corporation, a/k/a Matrix Service Inc.
Canada

Matrix Service Industrial Contractors, Inc, (f/k/a Matrix Service Mid-Continent,
Inc.)

Hake Acquisition Corp. (no longer in existence)

Bish Investments, Inc. (no longer in existence)

Bogan, Inc. (including Fiberspec, a division) (no longer in existence)

Hake Group, Inc. (no longer in existence)

Frank W. Hake, Inc. (n/k/a Matrix Service Specialized Transport, Inc.) (no
longer in existence)

Hover Systems, Inc. (no longer in existence)

I & S, Inc. (no longer in existence)

I & S Joint Venture, L.L.C. (no longer in existence)

McBish Management, Inc. (no longer in existence)

Mechanical Construction, Incorporated,

a/k/a Mechanical Construction, Inc. (no longer in existence)

Mid-Atlantic Constructors, Inc. (no longer in existence)

Talbot Realty, Inc. (no longer in existence)

August 10, 2005 Pledge and Security Agreements:

Matrix Service Industrial Contractors Canada, Inc.

Matrix Service Industrial Contractors ULC

August 10, 2005 Amended and Restated Pledge and Security Agreement:

Matrix Service Inc., an Ontario Canada corporation

February 11, 2009 Pledge and Security Agreements:

Matrix Service ULC, an Alberta unlimited liability corporation

S.M. Electric Company, Inc., a New Jersey corporation

September 24, 2010 Pledge and Security Agreement:

Matrix Service International, LLC, a Delaware limited liability company

March 31, 2011 Pledge and Security Agreement:

Matrix International Holding, LLC, a Delaware limited liability company

Matrix International Construction, LLC, an Oklahoma limited liability company



--------------------------------------------------------------------------------

Annex 1

OPINION OF COUNSEL FOR THE BORROWER



--------------------------------------------------------------------------------

LOGO [g229975ex10_24pg15.jpg]

4000 One Williams Center

Tulsa, Oklahoma 74172

918.586.5711 Phone

918.586.8982 Fax

www.cwlaw.com

            , 2011

The Administrative Agent, the Issuing Bank and the Lenders who are parties to
the Credit Agreement described below

Ladies and Gentlemen:

We have acted as counsel to Matrix Service Company, a Delaware corporation (the
“Borrower”), and its Subsidiaries as follows:

Matrix Service Inc. – an Oklahoma corporation

Matrix Service Industrial Contractors, Inc. – an Oklahoma corporation

Matrix Service Specialized Transport Inc. – a Pennsylvania corporation

Matrix Service Industrial Contractors Canada, Inc., a Delaware corporation

Matrix Service Inc. – an Ontario, Canada corporation

Matrix Service Industrial Contractors ULC – a Nova Scotia, Canada unlimited
liability corporation

Matrix Service ULC – an Alberta, Canada unlimited liability corporation

S.M. Electric Company, Inc. – a New Jersey corporation

Matrix Service International, LLC – a Delaware limited liability company

Matrix International Holding, LLC – a Delaware limited liability company

Matrix International Construction, LLC – an Oklahoma limited liability company

MSE Engineering Services, Inc. – a Delaware corporation

PDM Engineering Services, Inc. – a Delaware corporation

EDC Engineering Services, Inc. – a Delaware corporation

Matrix International Engineering, LLP – a Delaware limited liability partnership

(collectively with the Borrower, the “Clients”), in connection with (i) the
Borrower’s execution and delivery of that certain Fifth Amendment to Second
Amended and Restated Credit Agreement dated as of July     , 2011, among the
Borrower, the Lenders named therein, and JPMorgan Chase Bank, N.A., as a Lender,
Issuing Bank and as Administrative Agent (the “Administrative Agent”) for the
Lenders (the “Fifth Amendment”), which amends that certain Second Amended and
Restated Credit Agreement dated as of November 30, 2006, as previously amended
(as so amended and as further amended by the Fifth Amendment, the “Credit
Agreement”) and (ii) the execution by certain of the other Clients of certain
other documents, all the documents referenced herein listed as follows
(collectively, the “Documents”):

 

  (a) the Fifth Amendment;

 

  (b) Subsidiary Guaranty agreements of even date with the Fifth Amendment by
MSE Engineering Services, Inc., a Delaware corporation (“MSE”), PDM Engineering
Services, Inc., a Delaware corporation (“PDM”), EDC Engineering Services, Inc.,
a Delaware corporation (“EDC”), and Matrix International Engineering, LLP, a
Delaware limited liability partnership (“MIE”); and



--------------------------------------------------------------------------------

  (c) Pledge and Security Agreements of even date with the Fifth Amendment by
MSE, PDM, EDC and MIE.

In addition to our review of the Documents, we have also examined and relied
upon originals or copies of organizational documents and other records of the
Clients as well as such certificates of public officials and officers of the
Clients and such other documents and matters as we have deemed necessary or
appropriate for purposes of this opinion.

All terms capitalized in this opinion letter without definition have the same
meanings as in the Credit Agreement.

In rendering this opinion, we have assumed the following to be true and have
conducted no investigation to confirm such assumptions or to determine to the
contrary:

A. (i) The authenticity of all documents, instruments and certificates submitted
to us as originals, (ii) the conformity with the original documents of all
documents, instruments and certificates submitted to us as certified, conformed,
photostatic or electronic copies, and (iii) the authenticity of the originals
from which all such copies were made.

B. All parties to the Documents (other than the Clients) have full power and
authority to execute, deliver and perform their respective obligations under the
Documents and under the documents required or permitted to be delivered and
performed thereunder, and all such documents have been duly authorized by all
necessary action by such parties, have been fully executed by such parties, have
been duly delivered by such parties and are or will be valid, binding and
enforceable obligations of such parties.

C. All signatures on the Documents (other than those on behalf of the Clients)
are genuine.

D. The conduct of the parties to the Documents has and will comply with any
requirement of good faith, fair dealing, conscionability and commercial
reasonableness.

E. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence in connection with the Documents.

F. Each party to each of the Documents (other than the Clients) is in good
standing under the laws of the jurisdiction in which it is incorporated or
organized.

G. The execution, delivery and performance by each party (other than the
Clients) of the Documents does not breach, conflict with or constitute a
violation of (i) the certificate of incorporation, bylaws or any other charter
or organizational document of such party, or (ii) the laws or governmental rules
and regulations of any jurisdiction, or (iii) any agreement, instrument or
document to which any such party is a party or by which any such party or any of
its properties is bound or (iv) any order, judgment or decree to which any such
party is subject or by which any of its properties is bound.



--------------------------------------------------------------------------------

In rendering this opinion, we have relied as to matters of fact, to the extent
we deem such reliance appropriate, without investigation, upon certificates of
public officials and upon affidavits, certificates and written statements of
officers and employees of the Borrower and Subsidiaries, including the various
factual representations of the Clients set forth in the Documents and the
Secretary’s Certificate delivered to the Administrative Agent on behalf of the
Clients of even date herewith.

Based upon the foregoing, and subject to the qualifications and limitations set
forth herein, we are of the opinion that:

l. Each of the Clients (other than Matrix Service Inc., an Ontario, Canada
corporation, Matrix Service Industrial Contractors ULC, a Nova Scotia, Canada
unlimited liability corporation, and Matrix Service ULC, an Alberta, Canada
unlimited liability corporation, as to which no opinion is expressed in this
paragraph 1) is a corporation, limited liability company or limited liability
partnership duly and properly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite corporate, limited liability company or
partnership authority to conduct its business in each jurisdiction in which its
business is conducted; and each of the Clients is qualified to do business and
is in good standing in each other jurisdiction where the nature of the business
conducted by it makes such qualification necessary or appropriate, except where
the failure to be so qualified would not have a Material Adverse Effect.

2. The execution and delivery by the Clients that are parties thereto, of the
Documents to which they, or any of them, is a party, and the performance by such
Client or Clients, as the case may be, of their respective obligations
thereunder, have been duly authorized by proper proceedings on the part of the
respective Clients and do not and will not:

(a) require any consent of any of the Clients’ shareholders, members or partners
(other than any such consent as has already been given and remains in full force
and effect);

(b) violate (i) any United States or Oklahoma law, rule, or regulation, which,
in our experience, would normally apply to transactions of the type contemplated
by the Documents, (ii) any order, writ, judgment, injunction, decree or award of
which we have knowledge that is applicable to or binding upon any of the
Clients, (iii) any Client’s articles or certificate of incorporation or
organization, by-laws or other organizational documents, as the case may be, or
(iv) the provisions of any indenture, instrument or agreement that has either
been listed as an exhibit to any periodic report filed by the Borrower since
January 1, 2005 with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended (the “Exchange Act Documents”), or is otherwise
known to us, to which any of the Clients is a party or is subject, or by which
it, or its property, is bound, or conflict with or constitute a default
thereunder; or

(c) result in, or require, the creation or imposition of any Lien in, of or on
any of the property of any Client pursuant to the terms of any indenture,
instrument or agreement binding upon any of the Clients that has been filed as
an exhibit to any of the Exchange Act Documents or that is otherwise known to
us.

3. The Documents to which any of the Clients is a party have been duly executed
and delivered by the Clients identified therein as party thereto and constitute
legal, valid and binding



--------------------------------------------------------------------------------

obligations of the Clients party thereto, enforceable against such Clients in
accordance with their terms, except to the extent the enforcement thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and subject also to the availability of equitable
remedies if equitable remedies are sought.

4. The Existing Guaranty Agreements listed on Exhibit D of the Fifth Amendment
and the Existing Security Agreements listed on Exhibit E of the Fifth Amendment
(collectively the “Existing Support Documents”) are and continue to be
enforceable against the Clients party thereto in accordance with their terms,
both before and after the execution and delivery of the Documents and taking
into account the terms and provisions of the Documents, except to the extent the
enforcement thereof may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject also to the
availability of equitable remedies if equitable remedies are sought. The
execution and delivery of the Documents do not and will not result in or give
rise to (i) any release or discharge of any obligations of any of the Clients
under any of the Existing Support Documents or (ii) any valid defenses to any
suit or claim under or to enforce any of the Existing Support Documents.

5. Except as described in Schedule 3.06 to the Credit Agreement, to our
knowledge, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or threatened against any of the Clients which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.

6. No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by any Client, is required to
be obtained by any Client in connection with the execution and delivery of the
Documents, the borrowings under the Credit Agreement, the payment and
performance by the Borrower of the Obligations, or the legality, validity,
binding effect or enforceability of any of the Documents.

This opinion is subject to the following qualifications and limitations:

(i) The provisions contained in the Documents that permit any person to take
action or make determinations, or to benefit from indemnities or similar
undertakings, may be subject to requirements that such action be taken or such
determinations be made, or that any action or inaction by such person that may
give rise to a request for payment under such an indemnity or similar
undertaking be taken or not taken, on a reasonable basis and in good faith.

(ii) Under certain circumstances the requirements that the provisions of the
Documents may be modified or waived only in writing or only in a specific
instance may be unenforceable to the extent that an oral agreement has been
effected or a course of dealing has occurred modifying such provisions.

(iii) A court may modify or limit contractual awards of attorneys’ fees.

(iv) We express no opinion with regard to the effect of any (a) federal or state
securities and “blue sky” laws and regulations, (b) federal or state antitrust
and unfair competition laws and regulations, (c) federal or state pension and
employee benefit laws and regulations, (d) federal or state environmental,
subdivision, zoning, health, safety or land use laws and regulations,
(e) federal or state racketeering laws and regulations and banking laws and
regulations, and (f) administrative decisions, and rules and regulations of
county and municipal political subdivisions.



--------------------------------------------------------------------------------

(v) With respect to our opinion in paragraph 3 above, we express no opinion as
to the enforceability of any Documents that purport to be governed by the laws
of any jurisdiction other than the State of Oklahoma or that purport to
(a) limit or expand remedies beyond those recognized in Oklahoma; (b) give the
right of specific performance; (c) alter rules of civil procedure or evidence;
(d) waive defenses or rights; (e) create and govern a trustee or creditor in
possession status; (f) create indemnities or exculpate a party from liability
for its own wrongful or negligent acts; (g) authorize the secured party to take
discretionary independent action for the account of or as an agent or
attorney-in-fact for the debtor; (h) limit or expand the rights of set-off;
(i) guarantee the performance of acts other than payment of money; (j) limit
jurisdiction of the courts, establish any exclusive venue, purport to waive jury
trial, or establish evidentiary standards; or (k) provide for the appointment of
a receiver without notice. The invalidity or unenforceability of such provisions
should not, in our opinion, substantially interfere with the practical
realization of the benefits of the Documents.

(vi) We express no opinion with respect to matters of perfection or priority of
liens and security interests in any property of the Borrower and its
Subsidiaries.

(vii) With respect to our opinion in paragraph 6, we express no opinion
regarding any filings the Lenders would be required to make subsequent to
foreclosure in connection with the ownership and operation of the Clients’
assets.

We have not relied upon, nor do we undertake for the purpose of this opinion the
responsibility to review, the records of any court or administrative or
governmental body to determine the existence of any judicial or administrative
proceeding, order, decree, writ or judgment. As to all matters where we refer to
“our knowledge” of the existence of any facts, situations or instruments, such
knowledge means that after considering the actual knowledge of those attorneys
in our firm who have given substantive attention to the Borrower’s affairs, we
find no reason to believe that the opinions expressed above are factually
incorrect.

We are members of the bar of the State of Oklahoma. Our opinions expressed above
are limited to the laws of the State of Oklahoma, the corporate laws of the
State of Delaware, the corporate laws of the Commonwealth of Pennsylvania, the
corporate laws of the State of New Jersey, and the federal laws of the United
States of America, and we do not express any opinion herein concerning the laws
of any other jurisdiction. To the extent the opinions expressed in paragraphs 2
and 3 above are governed by the laws of a province of Canada, we have assumed
that the applicable law in those jurisdictions is the same as the applicable law
in the State of Oklahoma in all relevant respects.

The effective date of this opinion is the date first set forth above, and we do
not undertake to advise you of any matter brought to our attention thereafter
which would or may modify, in whole or in part, any or all of the foregoing.
This opinion is limited to the matters expressly stated herein, and no opinion
is implied or may be inferred beyond the matters expressly stated.

This opinion is rendered to the Administrative Agent, the Issuing Bank, the
Lenders who are parties to the Credit Agreement and their respective permitted
participants and assigns under the Credit Agreement, is for their sole benefit
and may only be relied upon by them. At your request, we



--------------------------------------------------------------------------------

hereby consent to reliance hereon by any future permitted participant, successor
or assignee under the Credit Agreement on the condition and with the
understanding that (i) this opinion speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this opinion, to consider its
applicability or correctness to any person other than those named in the
preceding sentence, or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a future participant, successor or assignee must be actual and reasonable under
the circumstances existing at the time of the applicable participation,
assignment or transfer, including any changes in law, facts or any other
developments known to or reasonably knowable by the participant, assignee or
transferee at such time.

This opinion is not to be quoted in whole or in part or otherwise referred to,
nor is it to be filed with or delivered or communicated to any government agency
(other than any government agency with regulatory authority as to any of the
Lenders or as may otherwise be required by law) or any other person, without our
prior written consent.

 

Very truly yours,

CONNER & WINTERS, LLP



--------------------------------------------------------------------------------

Schedule 3.13

Subsidiaries (List of All Subsidiaries, with Jurisdictions of Organization,

Ownership Percentages Held by Borrower or other Subsidiaries)

Parent Company: Matrix Service Company, a Delaware corporation (Borrower) -
Total Authorized Capital: 65,000,000 total shares. Classes: 60,000,000 shares of
common stock at $0.01 par value and 5,000,000 shares of preferred stock at $0.01
par value

 

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation
or Formation

  

Owned By

  

Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity
Interests

  

Principal
Place of
Business

  

Guarantor

(Y/N)

Matrix Service

Industrial Contractors,

Inc.

   500 shares of common stock @ $1.00 par value    Oklahoma    Matrix Service
Company   

100%

 

500 shares of

common stock

  

10701 East Ute Street

 

Tulsa, OK

74146

   Y Matrix Service Inc.    5,000 shares of common stock @ $1.00 par value   
Oklahoma    Matrix Service Company   

100%

 

500 shares of

common stock

  

10701 East

Ute Street

 

Tulsa, OK

74146

   Y



--------------------------------------------------------------------------------

Subsidiary Name

   Total
Authorized
Capital    Place of
Incorporation
or Formation    Owned By   Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity
Interests   Principal
Place of
Business    Guarantor
(Y/N) Matrix Service Inc.    Unlimited


common and

preferred stock

   Ontario, Canada    Matrix Service
Inc. (OK)   100%

 

500 shares of
common stock

  473 Scott
Road

 

Sarnia,
Ontario N7T
7W1

   Y

Matrix Service, Inc.,

Panama ***

      Panama    Matrix Service
Company   100%

 

less 1 share owned by
local citizen on board
of directors

  10701 East
Ute Street

 

Tulsa, OK
74146

   N

San Luis Tank S.A. de

C.V. ***

      Mexico    Matrix Service
Company   100%

 

less 1 share owned by
local citizen on board
of directors

  10701 East
Ute Street

 

Tulsa, OK
74146

   N

Matrix Service

Industrial Contractors

Canada, Inc.

   50,000 shares of


common stock

@ $0.01 par
value

   Delaware    Matrix Service
Industrial
Contractors, Inc.   100%

 

1,000 shares of
common stock

  1500 Chester
Pike

 

Eddystone,
PA 19022

   Y



--------------------------------------------------------------------------------

Subsidiary Name

   Total
Authorized
Capital    Place of
Incorporation
or Formation    Owned By    Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity
Interests   Principal
Place of
Business    Guarantor
(Y/N)

Matrix Service

Industrial Contractors

ULC

   100,000 shares
of common
stock @ no par
value    Nova Scotia,


Canada

   Matrix Service
Industrial
Contractors
Canada, Inc.    100%

 

100 shares of
Common Stock

  459
Grandview
Ave. Saint
John, NB E2J
4M8    Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

   Place of
Incorporation
or Formation    Owned By    Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity
Interests   Principal
Place of
Business    Guarantor
(Y/N)

Matrix Service

Specialized Transport,

Inc.

  

62,000 Shares

 

1,000 shares of Class A common @ $1.00 par value

 

1,000 shares of Class B common @ $1.00 par value

 

30,000 shares of Class A Preferred @ $1.00 par value

 

30,000 shares of Class B Preferred @ $1.00 par value

   Pennsylvania    Matrix Service
Industrial
Contractors, Inc.    100%

 

100 shares of Class A
Common Stock

 

100%

 

400 shares of Class B
Common Stock

 

100%

 

17,500 shares of Class
A Preferred Stock

  1500 Chester
Pike

 

Eddystone,
PA 19022

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total

Authorized
Capital

  

Place of
Incorporation

or Formation

  

Owned By

  

Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity Interests

  

Principal

Place of

Business

   Guarantor
(Y/N) Matrix Service ULC   

Unlimited

common and

preferred stock

   Alberta, Canada    Matrix Service Inc. (OK)   

100%

 

100 shares of Common Stock

  

7067 39th Street

 

Leduc, AB

 

T9E 0B3

   Y

S.M. Electric

Company, Inc.

  

1,000 shares of

common stock

without par

value

   New Jersey    Matrix Service Industrial Contractors, Inc.    100% - 96 shares
of Common Stock   

601 New Brunswick Avenue

 

Rahway, New Jersey 07065-1144

   Y

Matrix Service

International, LLC

   N/A    Delaware    Matrix Service Company    100% of the limited
liability company interest   

5100 E. Skelly

Drive

 

Suite 700

 

Tulsa, OK 74135

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total
Authorized
Capital

  

Place of
Incorporation
or Formation

  

Owned By

  

Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity

Interests

   Principal
Place of
Business    Guarantor
(Y/N)

Matrix International

Holding, LLC

   N/A    Delaware    Matrix Service Company    100% of the limited
liability company interest    5100 E. Skelly


Drive

 

Suite 700

 

Tulsa, OK
74135

   Y

Matrix Service Costa

Rica, SRL, a Costa

Rican Sociedad de

Responsabilidad

Limitada

   10,000,000 colones    Costa Rica   

Matrix Service

International,

LLC

   100% - 10,000 colones    Costa Rica    N

Matrix International

Construction, LLC

   N/A    Oklahoma   

Matrix Service

International,

LLC

   100% of the limited liability company interest    5100 E. Skelly


Drive

 

Suite 700

 

Tulsa, OK
74135

   Y



--------------------------------------------------------------------------------

Subsidiary Name

  

Total Authorized
Capital

  

Place of
Incorporation
or Formation

  

Owned By

  

Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

MSE Engineering

Services, Inc.

   5,000,000 shares common stock    Delaware    Matrix Service Company   
100% - 1,000 shares   

5100 E. Skelly

Drive

 

Suite 700

 

Tulsa, OK 74135

   Y

PDM Engineering

Services, Inc.

   5,000,000 shares common stock    Delaware   

MSE

Engineering

Services, Inc.

   100% - 1,000 shares   

5100 E. Skelly

Drive

 

Suite 700

 

Tulsa, OK 74135

   Y

EDC Engineering

Services, Inc.

   5,000,000 shares common stock    Delaware    MSE Engineering Services, Inc.
   100% - 1,000 shares   

5100 E. Skelly

Drive

 

Suite 700

 

Tulsa, OK 74135

   Y



--------------------------------------------------------------------------------

Subsidiary Name

   Total
Authorized
Capital   

Place of
Incorporation
or Formation

  

Owned By

  

Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity
Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

Matrix International

Engineering, LLP

   N/A    Delaware   

Matrix Service

International,

LLC

 

MSE

Engineering

Services, Inc.

  

99%

 

 

 

1%

  

5100 E. Skelly

Drive

 

Suite 700

 

Tulsa, OK 74135

   Y

Matrix International

Bahamas Ltd.

      Bahamas   

Matrix Service

International,

LLC

   100%   

5100 E. Skelly

Drive

 

Suite 700

 

Tulsa, OK 74135

   N



--------------------------------------------------------------------------------

Subsidiary Name

  

Total
Authorized
Capital

  

Place of
Incorporation
or Formation

  

Owned By

  

Percentage
Ownership of Issued
and Outstanding
Common Stock and
other Equity

Interests

  

Principal

Place of

Business

  

Guarantor

(Y/N)

MSE International

Puerto Rico, LLP

      Puerto Rico   

Matrix International Engineering, LLP

 

Kenneth Erdmann

 

 

Joseph Hoptay

  

99% - Class A Partnership Participation Units

 

 

0.5% - Class B Partnership Participation Units

 

0.5% Class B Partnership Participation Units

  

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   N

Matrix Construction,

SRL

      Panama   

Matrix International Holding, LLC

 

Matrix Service International, LLC

  

50%

 

 

 

 

50%

  

5100 E. Skelly Drive

 

Suite 700

 

Tulsa, OK 74135

   N

 

*** Not currently considered to be a Subsidiary for purposes of the Credit
Agreement - see the revised definition of “Subsidiary”.